Per Curiam.
Upon confession of error by the Plaintiff-Appellee and *421its agreement for judgment to be entered summarily, it is hereby ordered, adjudged and decreed that the judgment of the district court in this matter be reversed and the matter is remanded to the district- court with instructions to enter a judgment affirming decision No. 74021 of the Public Utilities Commission of the State of Colorado, each party to bear his or its own costs in this Court and in the court below.
Mr. Justice Lee not participating.